Case: 16-40189      Document: 00514008522         Page: 1    Date Filed: 05/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-40189                                    FILED
                                  Summary Calendar                              May 26, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                    Clerk


                                                 Plaintiff-Appellee

v.

JESUS JOSE GASCA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-795-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jesus Jose Gasca appeals the sentence of 42 months of imprisonment
imposed following his guilty-plea conviction of illegal reentry into the United
States following deportation. See 8 U.S.C. § 1326(a), (b). According to Gasca,
the district court erred in treating his 2004 conviction under Texas Penal Code
§ 30.02 as a crime of violence because, under Mathis v. United States, 136 S.
Ct. 2243 (2016), § 30.02 is indivisible and not categorically a crime of violence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40189    Document: 00514008522     Page: 2   Date Filed: 05/26/2017


                                 No. 16-40189

for purposes of U.S.S.G. § § 2L1.2(b)(1)(A)(ii). We review the district court’s
interpretation or application of the Sentencing Guidelines de novo. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      The Texas burglary statute, § 30.02(a) has three subsections, and we
have held that an offense under § 30.02(a)(1) qualifies as generic burglary. See
United States v. Conde Castaneda, 753 F.3d 172, 176 (5th Cir. 2014).
Moreover, § 30.02(a) is divisible and therefore amenable to the modified
categorical analysis. Conde-Castaneda, 753 F.3d at 176. In United States v.
Uribe, 838 F.3d 667, 669-71 (5th Cir. 2016), cert. denied, 2017 WL 661924 (Mar.
20, 2017) (No. 16-7969), we affirmed the continuing viability of Conde-
Castaneda after Mathis. Gasca’s arguments are therefore unavailing. See id.
The judgment of the district court is AFFIRMED.




                                       2